                  Case 1:19-cv-00167 Document 1 Filed 01/25/19 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA


KRS PROCESSING INC.

          PLAINTIFF,

V.

AMERICAN SOCIETY OF COMPOSERS,
AUTHORS AND PUBLISHERS,

ADAM BAUER, IN HIS OFFICIAL
CAPACITY,

WAYNE JOEL, IN HIS OFFICIAL
CAPACITY,
                                                   CASE NO. 19-167
MATT DEFILIPPIS, IN HIS OFFICIAL
CAPACITY,

PAUL WILLIAMS, IN HIS OFFICIAL
CAPACITY,

FLETCHER, HEALD & HILDRETH, PLC,

AND

KEVIN GOLDBERG, IN HIS OFFICIAL
CAPACITY.

          DEFENDANTS.

                                        NOTICE OF REMOVAL

          COMES NOW, Defendants Fletcher, Heald & Hildreth, PLC and Kevin Goldberg

(“Fletcher”), by and through its attorneys, Justin M. Flint, Abby A. Franke, and Eccleston and

Wolf, P.C., and hereby files its Notice of Removal of the above-captioned action to the United

States District Court for the District of Columbia, pursuant to 28 U.S.C. § 1331, 1441(a), and

1446, and in support thereof states as follows:




J:\7B100\Plead\Notice-Removal.doc
                  Case 1:19-cv-00167 Document 1 Filed 01/25/19 Page 2 of 3



          1.         The Plaintiff, KRS Processing Inc., filed her original Complaint in D.C. Superior

Court, styled as KRS Processing Inc. v. American Society of Composers, Authors & Publishers,

et al., Case No. 2018 008468 B, on December 7, 2018 alleging a myriad of claims, including

violations of the Sherman Antitrust Act of 1890 (the “Sherman Act”), 15 U.S.C. § 1 et seq. See

Compl. ¶¶ 26, 73-79.

          2.         This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because “[t]he district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331 (2019).

          3.         Thus, this action is removable pursuant to 28 U.S.C. § 1441(a) (2019) because

this case falls within this Honorable Court’s original jurisdiction.

          4.         Plaintiff served Fletcher with the Complaint and a Summons on January 4, 2019.

As a result, the instant Notice of Removal is being filed within 30 days “after receipt by or

service on that defendant of the initial pleading or summons” pursuant to 28 U.S.C. §

1446(b)(2)(B) (2019). A copy of all process, pleadings and orders served upon, or filed by,

Fletcher, is attached hereto as Exhibit 1 pursuant to 28 U.S.C. § 1446(a).

          5.         Fletcher will provide Plaintiff with written notice of the filing of this Notice of

Removal as required by 28 U.S.C. § 1446(d). In addition, a copy of this Notice of Removal will

be filed with the Clerk of the Superior Court for the District of Columbia as required by 28

U.S.C. §1446(d).




J:\7B100\Plead\Notice-Removal.doc                     2
                  Case 1:19-cv-00167 Document 1 Filed 01/25/19 Page 3 of 3



          WHEREFORE, Defendants Fletcher, Heald & Hildreth, PLC and Kevin Goldberg hereby

respectfully request that this action be removed to this Court from the Superior Court for the

District of Columbia and that it proceed in this Court as an action properly removed.


                                                            ________/s/______________
                                                            Justin M. Flint (#491782)
                                                            Abby A. Franke (#1030041)
                                                            ECCLESTON AND WOLF, P.C.
                                                            1629 K Street, NW, Suite260
                                                            Washington, DC 20006
                                                            flint@ewdc.com
                                                            franke@ewdc.com
                                                            Counsel for Defendants
                                                            Fletcher, Heald & Hildreth, PLC
                                                            and Kevin Goldberg




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on January 25, 2019 a copy of the foregoing Notice of

Removal was delivered via first class mail to:

KRS Processing Inc.
Attn: Kathy Allen
26 55th Street, NE
Washington, DC 20019-6760
Pro se Plaintiff
                                                            ____/s/_____________
                                                            Abby A. Franke




J:\7B100\Plead\Notice-Removal.doc                3
